ACCEPTED
                                                                                            06-14-00177-CR
                                                                                  SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      1/29/2015 11:01:21 AM
                                                                                            DEBBIE AUTREY
                                                                                                     CLERK

                                   No. 06-14-00177-CR

                             IN THE COURT OF APPEALS          FILED IN
                                                       6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                      FOR   THE SIXTH APPELLATE DISTRICT
                                                       1/29/2015 11:01:21 AM
                                                            DEBBIE AUTREY
                               TEXARKANA, TEXAS                 Clerk


MARTIN LUTHER BURNS                                 APPELLANT

VS

STATE OF TEXAS                                      APPELLEE

     MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT



TO HONORABLE JUDGES OF SAID COURT:

         NOW COMES, the Appellant by and through his Attorney, Tim Cone, and does

hereby move this Honorable Court to grant an extension of time for the purpose of filing

the Appellant’s Brief.

                                             I.

         Judgment was entered with the 115th District Court of Marion County, Texas, in

Cause Number F12698 styled The State of Texas vs. Martin Luther Borns, on the 22nd

day of September, 2014. The Appellant’s brief is due on January 29, 2015. This is the

Appellant’s second request for an extension of time for the late filing of Appellant’s

brief.
      That the Appellant hereby requests an extension of time to file Appellant’s brief

until February 13, 2015, and will hopefully be the last extension we will ask for and as

reason therefore, would show the court as follows: Appellant’s attorney has recently

completed a brief in Skie Jordan Smith v. State, Case number 06-14-00071-CR and

submitted said brief to the Sixth Court of Appeals. Further, Appellant’s attorney

recently submitted a brief in State v. Casey Dale Hammack, Case Number 06-14-00175-

CR to the Sixth Court of Appeals. Further, Appellant’s attorney has recently submitted a

brief in Cory Martin Colvin v. State, Case Number 06-14-00163-CR to the Sixth Court

of Appeals. Further, Appellant’s attorney was preparing for jury trials in the 115th

District Court for the two week session beginning January 12, 2015: State v. Carlos

Bunch, Jr., Cause Number 12503; State v. Alton Ray Easley, Jr., Cause Numbers

16346,16499 and 16647;State v. David Bruce Williams, Cause Number 16580; State v.

Ronald Ray Hohensee, Cause Number 16696; State v. Mary Ellen Clark, Cause Number

16723; State v. Christopher Alan Ray, Cause Number 16,784; State v Cortney Lee

Fields, Cause Number 16,828; State v. Megan Malota, Cause number 16,861; State v.

Kelly Wayne Haney, Cause number 16,881; and State v. Lester Shane Browning, Cause

Number 16,875. Further, Appellant’s attorney has been preparing for a jury trial

anticipated during the week of January 26,2015. in the 124th District Court, State v.

Jeremy Scott, Cause number 43,891-B.
      Appellant’s attorney was out of town a great deal of time during the Christmas

holidays and was ill when returning from the trip.


.




.

      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that the Honorable Court of Appeals extend the time for the filing of

Appellant’s Brief in this cause to the 13th day of February, 2015.




                                       Respectfully Submitted,

                                       /s/Tim Cone

                                       ______________________________
                                       Tim Cone, Attorney At Law
                                       State Bar N. 04660350
                                       P.O. Box 413
                                       Gilmer, Texas 75644
                                       903-725-6270
                                        e-mail: timcone6@aol.com
                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
Appellant’s Motion for Extension of Time to File Brief has been served to Angela
Smoak, County Attorney for Marion County, attorney for Appellee, on this the 29th
day of January, 2015.

                                    /s/Tim Cone
                                   _____________________________
                                   Tim Cone, Attorney At Law